ANTARES PHARMA REPORTS THIRD QUARTER 2009 FINANCIAL AND OPERATING RESULTS EWING, NJ, November 9, 2009 Antares Pharma, Inc. (NYSE Amex: AIS) today reported financial and operating results for the third quarter ended September 30, 2009. Recent Highlights: · Third quarter 2009 revenue increased 47.0% to $2.0 million from $1.4 million in the same quarter in 2008.For the nine months ended September 30, 2009, the Company’s total revenue increased 47.2% to $5.7 million from $3.9 million in the first nine months of · In August 2009, Antares’ partner, Teva Pharmaceutical Industries Ltd., launched the TjetTM needle-free injector system for the administration of Tev-Tropin® [somatropin (rDNA) for injection] brand human growth hormone resulting in initial product sales and an undisclosed milestone payment for the Company. · In July 2009, Antares received a payment of approximately $4.0 million from Teva for the commercial development of an auto-injector device, which is the second in a series of products to move forward with Teva, for an undisclosed product using Antares’ Vibex™ Autoinjector platform. · During the quarter, Antares raised total gross proceeds of $11.5 million through two separate registered direct stock offerings. Proceeds from the second offering were used to pay off the remaining $3.0 million principle balance on its credit facility. · Continued to progress Anturol Phase 3 program; patient enrolment approximately 80% complete. Paul K.
